WREN, Judge
(dissenting).
I cannot agree with the Court’s holding that under A.R.S. § 23-1023(C), the insurance carrier or employer does not have a lien for that part of the thirdparty recovery allocable to (1) pain and suffering, and (2) loss of wages in excess of what would be compensated for under the Workmen’s Compensation Act. The decision is apparently premised on the view that since under the Act, a workmen does not have to be reimbursed for pain and suffering, White v. Industrial Commission, 87 Ariz. 154, 348 P.2d 922 (1960), upon such recovery, the carrier or employer should not be entitled to a lien thereon for future contingent liability. The same argument would apply to excess' wages. The Court however, makes no reference in its decision to whether a lien can properly be imposed to provide for future contingent liability at all — even though the issue was presented to the Court on this appeal. Necessarily, it must hold that a lien for such purpose is improper for it would allow the carrier or employer to “speculate in the misfortunes of an injured workman.” Yet, such a lien, I believe is certainly appropriate. In Hornback v. Industrial Commission, 11 Ariz.App. 587, 595, 466 P.2d 806, 814, vacated on other grounds 106 Ariz. 216, 474 P.2d 807 (1970), the Court stated:
“The right of ‘the person liable to pay the claim’ [carrier or employer] to offset the net recovery which was received by the injured workman in the civil action, offsetting the same against future compensation and accident benefits to which the injured workman may be entitled under the Workmen’s Compensation Act is clear. (Emphasis added).
In my opinion, the majority’s view is contra to both the express language of the section and its evident intent. § 23-1023(C) provides that in an action by an injured workman against a third-party *312tort-feasor, the carrier or employer has a lien “on the amount actually collectible” from the third party. There is no language in the section that either expressly or impliedly indicates that there be set off from the lien, elements that are noncompensable under the Act. To the contrary, the language of the section is inclusive, embracing all compensable and noncompensable elements of the third-party recovery. This construction accords with the purpose of the lien, .which is to prevent double recovery by the workman for his injuries. See Hornback v. Industrial Commission, 106 Ariz. 216, 474 P.2d 807. The Court’s decision today, will only facilitate the opposite result.
I respectfully dissent.